Citation Nr: 1749711	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-31 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for a right ankle disability.

4. Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Appellant served with the Pennsylvania Army National Guard from February 1979 to May 1984.  She had active duty for training (ACDUTRA) from April 1979 to August 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of that hearing is of record.  

These matters were previously before the Board in June 2015, when they were remanded for further development.  The matters now return to the Board for appellate consideration.

The reopened claims of entitlement to service connection for right and left ankle disabilities are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In a February 2009 decision, the Board denied claims for entitlement to service connection for right and left ankle disabilities; the decision was not appealed, nor did the Appellant file a motion for reconsideration of the Board's decision.

 2. Evidence received since the February 2009 Board decision is new, relates to an unestablished fact necessary to substantiate the claims for entitlement to service connection for right and left ankle disabilities, and raises a reasonable possibility of substantiating the claims of service connection for right and left ankle disabilities.


CONCLUSIONS OF LAW

1. The February 2009 Board decision that denied service connection for right and left ankle disabilities is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2014).

 2. The evidence added to the record since the February 2009 Board decision is new and material; the claims for entitlement to service connection for right and left ankle disabilities are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There has been at least substantial compliance with all remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  All VA examinations and medical opinions provided are adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Analysis

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

Service connection for injury or disease incurred or aggravated during a period of ACDUTRA is warranted.  38 U.S.C.A. § 101 (24)(B) (West 2002); 38 C.F.R. § 3.6 (a) (2013).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  Inactive duty training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6 (e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for right and left ankle disabilities was originally denied by the RO in August 2002.  The Appellant appealed the RO's August 2002 denial of the claims, and in December 2002, she perfected an appeal.  In April 2005, the Board issued a decision denying entitlement to service connection for right and left ankle disabilities.  The Appellant appealed the Board's April 2005 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2007, the Court issued a memorandum decision vacating the Board's April 2005 decision and remanding the issues to the Board for additional development and consideration.  In February 2009, the Board again denied the Appellant's claims for entitlement to service connection for right and left ankle disabilities.  The decision was not appealed, nor did the Appellant file a motion for reconsideration of the Board's decision.  The Board's February 2009 decision denying entitlement to service connection for right and left ankle disabilities is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2014).

Once a decision of the RO or Board has become final, new and material evidence must be received to reopen the claim or claims in order for the claim to again be considered on the merits.  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. Â§ 3.156 (a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513   (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection. This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

After thorough consideration of the evidence in the claims file, the Board concludes that the evidence received since the February 2009 Board decision is new and material and sufficient to reopen the Appellant's claims for entitlement to service connection for right and left ankle disabilities.  In particular, a June 2016 letter from the Veteran's primary physician states that her current degenerative joint disease in her lower extremities is likely related to injuries sustained in service.  This evidence is new because it was not of record at the time of the February 2009 Board decision.  It is material because it provides evidence linking the Appellant's right and left ankle disabilities to her active duty service.  Accordingly, because new and material evidence has been received, the claims for entitlement to service connection for right and left ankle disabilities are reopened.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for a right ankle disability is reopened.

New and material evidence having been received; the claim for entitlement to service connection for a left ankle disability is reopened.


REMAND

The Board finds that the reopened claims must be remanded for further development before a decision may be made on the merits.

The Veteran attended VA examinations for her ankle conditions in July 2002, October 2004, May 2008, and June 2012.  At those examinations, the VA examiners consistently found mild swelling from the ankle to the calf.  The three most recent examinations all attributed the Veteran's ankle problems to nonservice-connected diabetes and obesity.  The examiners considered imaging studies of record that all showed no degenerative change or arthritis in the ankles.  The June 2012 examiner concluded, consistent with the previous examiners' findings, that the Veteran did not have a current ankle disability.  However, the Veteran's primary physician at the VA Medical Center in Pittsburgh, Pennsylvania offered a June 2016 opinion that the Veteran has a history of osteoarthritis of the ankles and knees based on physical examination and radiology reports in their system.  While other treating physicians at that facility have offered similar opinions noting arthritis of the knees and feet, the prior opinions have not previously asserted that the Veteran specifically had arthritis of the ankles.  The Board notes that the most recent VA treatment records of record are dated August 2015.  The record does not contain radiology reports showing arthritis of the ankles.  Thus, the VA must obtain updated VA treatment records to determine whether the Veteran has a current ankle disability for the purposes of service-connection.  The appeal must therefore be remanded so that appropriate steps may be taken to obtain those records.  See 38 C.F.R. § 3.159 (c)(1) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA physician who authored the June 20, 2016 statement of record noting the Veteran has a history of osteoarthritis, including of the ankles, based on physical examination and radiology reports in the VA Pittsburgh Healthcare System, and request that the physician identify the dates of such VA medical records upon which her statement was based.

2.  Obtain all pertinent treatment records from the VA Pittsburgh Healthcare System, including the VAMC in Pittsburgh, Pennsylvania.  Specifically, the VA is interested in documentation supporting the VA physician's statement that radiological studies support the finding that the Veteran has arthritis of the ankles, as noted in a June 2016 correspondence.  If such records are unavailable, the RO must indicate the steps that were taken to obtain these records and provide the Veteran and her representative an opportunity to provide them.

3.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


